          Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ELIOT STEIN,                                                            :   No. 20-CV-
                                                      Plaintiff,        :
                                                                        :
         - against -                                                   :    COMPLAINT
                                                                        :
                                                                        :
GOOGLE, LLC D/B/A YOUTUBE,                                              :   JURY TRIAL
                                                      Defendant.        :   DEMANDED
-----------------------------------------------------------------------X

                                           JURISDICTION

1.      The United States District Court has jurisdiction over this matter under the

trademark laws of the United States, Section 39 of the Lanham Act, 15 U.S.C. §1121, and

under the Judicial Code of the United States, 28 U.S.C. §§ 1331 and 1338. The United

States District Court has jurisdiction over the state common law causes of action under 28

U.S.C. §1367 and the principles of supplemental jurisdiction.

2.      This Court has jurisdiction over defendant because defendant transacts and

solicits business in the Southern District. Defendant has caused injury in the Southern

District by making infringing videos and alphabetic content available to countless users

within the Southern District, and has regularly solicited and conducted business through

its interactive and commercial web site directed to users within the Southern District. As

a result, on information and belief, defendant has gained substantial revenues from

services rendered or solicited in the Southern District, either directly to their place of

business or over the internet, to the detriment of plaintiff. On information and belief,

these activities were conducted with the knowledge that plaintiff would be injured, and

defendant reasonably expected that plaintiff would suffer injury in the Southern District

through defendant’s activities.
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 2 of 27



3.     Venue is proper in the Southern District under 28 U.S.C. §§ 1391(b) and (c)

because: defendant does significant business here, employs many employees here, and

owns significant real estate here, and therefore resides here; is subject to personal

jurisdiction here; and, because a substantial part of the events giving rise to the claims

occurred in the Southern District.

                                         PARTIES

4.     Plaintiff is Eliot Stein, a citizen of Oregon, with an address and principal place of

business of 1021 NW Hawthorne Ave., Grants Pass, Oregon 97526.

5.     Plaintiff, Eliot Stein, designs and creates fictional characters (and, in particular, a

certain character known as PSYCHO TEDDY), audio/video productions, and other types

of products, artistic content, and creations, and, in connection with these services,

provides for sale and/or viewing/listening various products such as: toys and sporting

goods such as puppets and dolls; clothing, hats, and costumes, including masks; audio-

and video-related items and things; and, entertainment services.

6.     Plaintiff promotes his goods in electronic and print format and on the internet

throughout the United States of America, including the state of New York.

7.     In particular, plaintiff promotes his fictional character, PSYCHO TEDDY in an

official video which is available on the internet.

8.     Defendant is Google, LLC d/b/a YouTube, a limited liability company formed

under the laws of the state of Delaware, with its principal place of business at 901 Cherry

Avenue, San Bruno, California 94066, and with significant business operations in the

Southern District, including employment of thousands of employees and ownership of

real estate worth many millions of dollars in Manhattan.




                                              2
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 3 of 27



9.      Defendant is a world-wide business that owns a web site that provides for video

and audio sharing, which includes text and graphic descriptions and explanations of the

video and audio content.

10.     At all material times to this complaint, defendant was acting in both a non-

fictitious and fictitious capacity, and/or acting by and through its fictitious entity,

YouTube, and by and through its employees, agents and servants, who were acting in the

scope and course of their employment, agency and servitude.

                                  BACKGROUND FACTS

                              TRADEMARK OWNERSHIP

11.     Plaintiff, Eliot Stein, owns the exclusive right to the famous mark PSYCHO

TEDDY for: toys and sporting goods; clothing; audio and video-related products; and,

entertainment services. This mark is famous, especially for video spectating, puppets,

dolls, hats and apparel, including masks and a costume. Over several years of extensive

labor, effort, time, and expense, plaintiff has created characters and other visual, artistic

and literary creations for clients throughout the United States in the genres and product

lines of fiction, humor, comedy, satire, and adorable dolls and toys, and in so doing, has

earned an excellent reputation.

12.     Plaintiff offers and provides his products and creations throughout the United

States of America, including New York, under the mark PSYCHO TEDDY TM.

13.     Plaintiff has been providing his product line and creations under the PSYCHO

TEDDY TM mark since at least 2013.

14.     Plaintiff’s, Eliot Stein’s, products and creations are offered and promoted online,

over the Internet. Among the products and creations that plaintiff offers over the media




                                               3
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 4 of 27



are dolls, puppets, hats, masks, t-shirts, and video productions that can be viewed at the

PSYCHO TEDDY TM web site. www.psychoteddy.com.

15.    Plaintiff’s products have been promoted and made accessible to nationwide

consumers through the web site located at www.psychoteddy.com. Plaintiff’s web site at

www.psychoteddy.com receives numerous “hits” or inquiries each day.

16.     Plaintiff’s products and creations are directed to broad consumer markets that

include all consumers seeking entertainment, recreation, humor, characters, icons,

memes, and creative content, and any person who has access to the internet.

17.    Plaintiff has prominently and extensively advertised and promoted the PSYCHO

TEDDY TM product over the last seven years through the internet. As a result, plaintiff

has developed substantial and valuable goodwill in connection with the PSYCHO

TEDDY TM trademark and service mark.

18.    Plaintiff has expended significant amounts of money, time and effort in national

advertising efforts for the PSYCHO TEDDY TM mark in promoting plaintiff’s products.

As a result of that advertising and of the visiting of plaintiff’s PSYCHO TEDDY TM

web site by thousands of people, plaintiff has established the PSYCHO TEDDY TM

trademark as a famous and distinctive mark.

19.    Plaintiff, Eliot Stein, obtained federal registration for its PSYCHO TEDDY TM

trademark and service mark for: toys and sporting goods; clothing; audio- and video-

related items and things; and, entertainment services. Plaintiff, Eliot Stein, is the owner of

the following federal registrations:




                                              4
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 5 of 27



               Mark          Registration Registration       Goods and Services
                              Number        Date

               PSYCHO         86053255       11/18/2014       Toys & Sporting Goods
               TEDDY

               PSYCHO         86058552       09/09/2014       Clothing
               TEDDY

               PSYCHO         86077669       03/03/2015       Audio-Visual Products
               TEDDY

               PSYCHO         86064858       05/20/2014       Educational & Entertainment
               TEDDY                                          Services

20.    Each of the above registrations is presently owned by Eliot Stein, individually,

was duly and legally issued, and is valid and subsisting. All four registrations are

incontestable. True, correct, and accurate copies of these registrations are attached as

Exhibits “A”, “B”, “C” and “D”. Said registrations were obvious to the world, and

defendant knew, or should have known, of said registrations by routine, quick due-

diligence, including internet research. These trademark registrations are verifiable on the

internet, in seconds.

21.    Plaintiff has continuously used the PSYCHO TEDDY TM trademark and service

mark in interstate commerce for the sale and purchase of products and viewing of videos

since their respective dates of adoption.

22.    The designation PSYCHO TEDDY used for plaintiff’s products and services is an

arbitrary and unique mark.

23.    Plaintiff has vigilantly protected his trademark for the last seven years. Plaintiff

has had unauthorized shirts, hats, mugs, notebooks and other products removed from

Internet shops, and has had numerous videos removed from all of the major sites.

Protecting his trademarks is, and has been, a continuous challenge for plaintiff, which he



                                             5
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 6 of 27



deals with one infringer at a time.

                                  INFRINGING VIDEOS

24.    Currently, and for several months, YouTube has been hosting various videos

related to plaintiff’s, Eliot Stein’s, trademarks and service marks for PSYCHO TEDDY.

These videos are infringing plaintiff’s registered trademarks and service marks.

25.    The infringing videos, available on YouTube, that visually display the words

“PSYCHO TEDDY” or audibly say the words “PSYCHO TEDDY” in either the actual

videos or descriptions of the videos, are all illegal trademark violations. The illegal,

infringing videos are not authorized by plaintiff. Besides, plaintiff, Eliot Stein, has his

own official video of PSYCHO TEDDY.

26.    The infringing video situation has recently been exacerbated by a competition

occurring on the world-wide level. Over the last year, there is apparently a competition

that has been going on internationally among YouTube creators and video sharers, to

create their own original, animated version of the Australian and German song version of

PSYCHO TEDDY. There are over 50 videos posted by various people who share their

videos on YouTube.

27.    Plaintiff, Eliot Stein, is aware that others are using the name “PSYCHO TEDDY”

in Australia and Germany. However, this complaint focuses on plaintiff’s registered

ownership in the United States of America, and access to plaintiff’s intellectual property

from the United States of America.

28.    These videos contain either or both of the following: a) an original video

animation that has the words “PSYCHO TEDDY” in the description. This content results

from a YouTube search with the KEYWORD: PSYCHO TEDDY; and/or b) a static




                                               6
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 7 of 27



graphic throughout the entire video of the words “PSYCHO TEDDY” while the foreign

song is playing. This content results from a YouTube search with the KEYWORD:

PSYCHO TEDDY.

29.    Additionally, defendant, Google, LLC d/b/a YouTube, automatically generates

videos by its algorithms, and said videos infringe plaintiff’s registered mark.

30.    The following videos have appeared and/or are appearing on the web site of

defendant (there are also additional videos whose address has not yet been confirmed):

       a. https://www.youtube.com/watch?v=9CY2O2st82c&list=OLAK5uy_mxq
       Gx9OYlC_crxRCcFT05JxRZOwQfuVGA has a static graphic with the words
       PSYCHO TEDDY graphically displayed through 5 full videos; the user is using
       the name: PSYCHO TEDDY;
       b. https://www.youtube.com/watch?v=9CY2O2st82c&list=OLAK5uy_mxq
       Gx9OYlC_crxRCcFT05JxRZOwQfuVGA has a static graphic with the words
       PSYCHO TEDDY graphically displayed through 5 full videos; the user is using
       the name: PSYCHO TEDDY;
       c. https://www.youtube.com/watch?v=9CY2O2st82c has a static graphic with the
       words “PSYCHO TEDDY” graphically displayed through full video;
       d. https://www.youtube.com/watch?v=BHmnIsos3V0 has the words PSYCHO
       TEDDY graphically displayed at beginning of video;
       e. https://www.youtube.com/watch?v=r9vX5xVOH00 has the words PSYCHO
       TEDDY graphically displayed at beginning of video;
       f. https://www.youtube.com/watch?v=PXlcGm5gxog has the words PSYCHO
       TEDDY in description of video;
       g. https://www.youtube.com/watch?v=8yCje74xXeA has a static graphic with the
       words “PSYCHO TEDDY” graphically displayed through full video;
       h. https://www.youtube.com/watch?v=-7q9H7-Pf1U has the words PSYCHO
       TEDDY in description of video;
       i. https://www.youtube.com/watch?v=wyWTx58wB-8 has the words PSYCHO
       TEDDY in description of video;
       j. https://www.youtube.com/watch?v=5tm6GfvsPWM has the words PSYCHO
       TEDDY in description of video;
       k. https://www.youtube.com/watch?v=xpO6ih-euyw has the words PSYCHO
       TEDDY in description of video;
       l. https://www.youtube.com/watch?v=xtxOKhMenGI has the words PSYCHO
       TEDDY in description of video;
       n. https://www.youtube.com/watch?v=BvhXtlC8CUY has the words PSYCHO
       TEDDY in description of video;
       o. https://www.youtube.com/watch?v=RL-ezFovQLU has the words PSYCHO
       TEDDY graphically displayed at beginning of video;



                                             7
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 8 of 27



       p. https://www.youtube.com/watch?v=BHmnIsos3V0&list=RDBH
       mnIsos3V0&start_radio=1 has the words “PSYCHO TEDDY” graphically
       displayed at beginning of video;
       q. https://www.youtube.com/watch?v=AiZmu5SSH5U has the words PSYCHO
       TEDDY graphically displayed at beginning of video;
       r. https://www.youtube.com/watch?v=ze5_b7XHQc8 has the words PSYCHO
       TEDDY in description of video;
       s. https://www.youtube.com/watch?v=ucU-MQLjh70 has the words PSYCHO
       TEDDY in description of video;
       t. https://www.youtube.com/watch?v=Uig67oFhFpA has the words PSYCHO
       TEDDY in description of video;
       u. https://www.youtube.com/watch?v=hRrLETU67m4 has a static graphic with
       the words “PSYCHO TEDDY” graphically displayed through full video;
       v. https://www.youtube.com/watch?v=__6iM6HJIKI has a static graphic with the
       words “PSYCHO TEDDY” graphically displayed through full video;
       w. https://www.youtube.com/watch?v=8yCje74xXeA has a static graphic with the
       words “PSYCHO TEDDY” graphically displayed through full video.

31.    Plaintiff, Eliot Stein, complained to defendant on or about November 18, 2019,

and provided the following information:

       “TRADEMARK-SERVICE MARK INFORMATION:
       Title: INDEPENDENT TRADEMARK OWNER
       Full legal name: Eliot Stein
       Trademark owner name: Eliot Stein
       Relationship: Myself
       Email: trolldolls@gmail.com
       Brand type: Wordmark
       Register status: Yes
       Jurisdiction of registration: US
       Registration number: Registration Number in US Patent and Trademark
       Office: 4696819 www.psychoteddy.com
       Content type: Video
       Videos: PSYCHO TEDDY
       Clarification: “I am the owner in the United States of the service mark
       PSYCHO TEDDY. I own it in numerous categories. This video uses both
       the name PSYCHO TEDDY in graphics and in verbal usage. I am the
       owner of the rights to the words “PSYCHO TEDDY” for music videos,
       downloadable digital music and all related categories.”
       Signature: Eliot Stein”.

32.    Plaintiff, Eliot Stein, has complained to YouTube previously about this same

situation, a few years ago. Defendant took down approximately five infringing videos,




                                           8
           Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 9 of 27



but ignored plaintiff’s requests to have a dozen more infringing videos taken down from

the YouTube video sharing web site.

                                        DAMAGES

33.     Defendant’s display and use of the words “PSYCHO TEDDY” are an intentional

trademark infringement designed to confuse consumers as to an affiliation or association

of defendant and/or defendant’s video sharers with plaintiff’s, Eliot Stein’s, registered

trademark and service mark PSYCHO TEDDY TM, and as to the origin of the videos of

the defendant’s video sharers.

34.     Defendant’s and/or defendant’s video sharers’ display and use of the terms

“PSYCHO TEDDY” intentionally dilute the distinctive quality of plaintiff’s marks.

35.     In their video display to the potential customers of plaintiff, defendant and/or

defendant’s video sharers falsely represent that they offer the PSYCHO TEDDY TM

character of plaintiff.

36.        Defendant’s and/or defendant’s video sharers’ display and use of the words

“PSYCHO TEDDY” are likely to cause confusion, to cause mistake, or to deceive

customers, potential customers and users about the videos, as to some affiliation,

connection, association, or sponsorship between plaintiff and defendant and/or

defendant’s video sharers.

37.     Defendant’s and/or defendant’s video sharers’ display and use of the words

“PSYCHO TEDDY” place the valuable reputation and goodwill of plaintiff in the hands

of defendant and/or defendant’s video sharers, over whom plaintiff has absolutely no

control.

38.     Defendant’s and/or defendant’s video sharers’ display and use of the words




                                              9
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 10 of 27



“PSYCHO TEDDY” dilute the distinctive quality of plaintiff’s mark and lessens the

words’ ability to function as indicators of source.

39.      Plaintiff has suffered and will continue to suffer if the defendant and/or

defendant’s video sharers are allowed to continue making false and/or misleading

statements and/or identifications about their videos. Further, plaintiff has suffered and

will continue to suffer if the defendant and/or defendant’s video sharers are allowed to

continue displaying and using PSYCHO TEDDY in making references to their videos, as

such display and use falsely designate the origin of plaintiff’s products and services,

confuse purchasers, and dilute, tarnish, disparage and blur the strong and positive

associations between the plaintiff and the PSYCHO TEDDY TM mark in consumers’

minds.

40.      Defendant, Google, LLC d/b/a YouTube had, and still has, a significant and

profound role in causing damage to plaintiff, by hosting the videos that infringed, and

still infringe, plaintiff’s registered marks.

41.      Defendant enabled, and still enables, infringement of plaintiff’s registered marks

by hosting said videos of its video sharers.

42.      Defendant is the sole entity which has care, custody and control of its web site,

and the video content displayed thereon.

43.      Defendant has 100% control of its web site, and also has the power and ability to

take down video content which is illegal or violates intellectual property rights.

44.      Plaintiff cannot control defendant’s YouTube site. It is impossible for plaintiff,

Eliot Stein, to stop hundreds of anonymous people from uploading infringing videos to

the video sharing web site of defendant. Defendant, Google, LLC, d/b/a YouTube, allows




                                                10
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 11 of 27



video sharers to upload illegal, infringing videos, and accordingly, defendant must be the

one to put an end to the wrongful and illegal postings.

45.     Similar situations have arisen thousands of times on defendant’s, YouTube’s,

video sharing site whereby intellectual property is being used in other countries, but the

owners in the United States are only concerned about use of the property in America.

After the owners complain, YouTube has taken down the videos, posting a notification

on the screen such as “Video Unavailable” or “This video is blocked in your country”.

46.     Accordingly, defendant knew and should have known, and still knows or should

know, of the occurrence of illegal and infringing videos being uploaded to YouTube by

video sharers and defendant also knew or should have known, and still knows or should

know, that certain intellectual property owners have copyright or trademark rights in the

content that is being wrongfully uploaded to YouTube.

 COUNT I: TRADEMARK INFRINGEMENT UNDER LANHAM ACT §§ 32, 43

47.     Plaintiff, Eliot Stein, incorporates herein by reference the above paragraphs of his

complaint, as if set forth at length.

48.     In or about 2013, plaintiff designed, created, implemented, and identified a

character, PSYCHO TEDDY and web site, “www.psychoteddy.com”, with

accompanying audio-visual content and products for purchase, featuring an adorable,

comical-crazy teddy bear character.

49.     Plaintiff’s trademark, PSYCHO TEDDY may be registered under United States

Trademark Law.

50.     On or about August 30, 2013, plaintiff applied to the Commissioner of Patents

and Trademarks for registration of the words “PSYCHO TEDDY” as a trade mark and




                                             11
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 12 of 27



service mark.

51.     On or about May 20, 2014, September 9, 2014, November 18, 2014, and March 3,

2015, plaintiff received from the Commissioner of Patents and Trademarks registration of

the words “PSYCHO TEDDY” as a trade mark and service mark.

52.     Therefore, plaintiff owns and has registered the PSYCHO TEDDY TM mark on

the Principal Register of the United States Patent and Trademark Office.

53.     By virtue of its registration with the United States Patent and Trademark Office,

the PSYCHO TEDDY TM mark is entitled to protection under the Trademark Act, 15

U.S.C. §§ 1051, et seq.

54.     Since 2014, when the trademark was registered to plaintiff, plaintiff has remained

the sole owner of the trademark and service mark.

55.     After the trademark and service mark were registered to plaintiff, the defendant

and/or defendant’s video sharers engaged in the conduct mentioned hereinbefore.

56.     Defendant and/or defendant’s video sharers have never been authorized by

plaintiff to use the plaintiff’s mark, or designation, or any colorable imitation thereof, and

especially plaintiff’s video, in any way. The acts of defendant and/or defendant’s video

sharers, including, inter alia, defendant’s and/or defendant’s video sharers’ display and

use of the term “PSYCHO TEDDY” constitute willful infringement of the registered

PSYCHO TEDDY TM mark in violation of 15 U.S.C. § 1114, constitute infringement of

plaintiff’s trademark and service mark, and constitute a violation of the federal trademark

laws.

57.     The acts of defendant and/or defendant’s video sharers, including, inter alia,

defendant’s and/or defendant’s video sharers’ display and use of the term “PSYCHO




                                             12
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 13 of 27



TEDDY”, constitute willful infringement of the mark PSYCHO TEDDY TM in violation

of 15 U.S.C. § 1125 (a)(1)(A).

58.    Upon information and belief, the aforesaid acts, by which defendant is profiting,

were undertaken willfully and with the intention of causing consumer confusion, mistake

or deception as to the source, sponsorship by plaintiff, or an affiliation between plaintiff

and defendant and/or defendant’s video sharers.

59.    Defendant’s and/or defendant’s video sharers’ display and use of plaintiff’s

character, trade mark, and service mark are likely to cause confusion, mistake and

deception to the public as to the identity and origin of plaintiff’s products, causing

irreparable harm to plaintiff for which there is no adequate remedy at law.

60.    The plaintiff has notified the defendant in writing of the infringement, several

times. In response, defendant refused to settle the matter amicably by taking down the

infringing video and alphabetic content, but, on the contrary, has delayed its responses

and made unreasonable demands as to ownership, when the trademarks are readily

verifiable on the USPTO web site in a matter of seconds.

61.    The defendant and/or defendant’s video sharers continue to infringe plaintiff’s

trade mark and service mark by continuing to display videos and other content under the

name, “PSYCHO TEDDY”, in violation of plaintiff’s rights and in violation of plaintiff’s

trade mark and service mark, thus causing irreparable damage.

62.    The defendant and/or defendant’s video sharers will continue to infringe

plaintiff’s trade mark and service mark by continuing to display videos and other content

related to a comical-crazy teddy bear character, unless enjoined by this court.

63.    By reason of defendant’s and/or defendant’s video sharers’ conduct, plaintiff is




                                             13
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 14 of 27



suffering and will continue to suffer irreparable harm, and unless defendant and/or

defendant’s video sharers are enjoined from continuing their wrongful acts, the damage

to plaintiff will increase.

64.     The plaintiff has complied with any and all statutory requirements as to placing

notice of his trade mark and service mark when using his trade mark and service mark.

65.     As a direct result of defendant’s conduct, defendant has caused damages to

plaintiff, including but not limited to loss of business, loss of customers, loss of sales,

loss of profits, loss of future business, loss of future customers, loss of future sales, loss

of future profits, loss of goodwill, and dilution. Furthermore, defendant has made profit

from its acts.

66.     For the above reasons, defendant is liable for trademark infringement under the

Lanham Act.

        WHEREFORE, plaintiff, Eliot Stein, demands that judgment be entered in his

favor and against defendant, Google, LLC d/b/a YouTube, and that special, general,

statutory, and punitive or treble damages be awarded in the amount of $1,000,000.00, that

defendant’s profits be returned to plaintiff, that attorneys fees, costs and interest be

awarded, and that equitable relief, including but not limited to an accounting, a

preliminary injunction, and a permanent injunction, be ordered.

        COUNT II: UNFAIR COMPETITION UNDER LANHAM ACT § 43

67.     Plaintiff, Eliot Stein, incorporates herein by reference the above paragraphs of his

complaint, as if set forth at length.

68.     On or about 2013, plaintiff designed, created, and implemented a character and

identification of its business, “PSYCHO TEDDY TM”, with accompanying products and




                                               14
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 15 of 27



services featuring a comical-crazy teddy bear character.

69.    Plaintiff’s design, creation, and implementation of its character and brand are

original works that may be registered under United States Trademark Law.

70.    On or about August 30, 2013, plaintiff applied to the Commissioner of Patents

and Trademarks for registration of the words “PSYCHO TEDDY” as a trademark and

service mark.

71.    On or about May 20, 2014, September 9, 2014, November 18, 2014, and March 3,

2015, plaintiff received from the Commissioner of Patents and Trademarks registration of

the words “PSYCHO TEDDY” as a trademark and service mark.

72.    Since 2014 when the trade mark and service mark were registered to plaintiff,

plaintiff has remained the sole owner of the trademark and service mark.

73.    After the trademark and service mark were registered to plaintiff, the defendant

and/or defendant’s video sharers engaged in the conduct mentioned hereinbefore.

74.    Defendant’s and/or defendant’s video sharers’ conduct set forth hereinbefore

constitutes unfair competition, unfair trade practices, and false advertising under 15

U.S.C. § 1125(a).

75.    Upon information and belief, the aforesaid acts, by which defendant is profiting,

were undertaken willfully, deliberately, and with utter disregard of plaintiff’s rights.

76.    Defendant’s and/or defendant’s video sharers’ display and use of plaintiff’s

character, trademark, and service mark, are likely to cause confusion, mistake and

deception to the public as to the identity and origin of plaintiff’s character and products,

causing irreparable harm to plaintiff for which there is no adequate remedy at law.

77.    The plaintiff has notified the defendant in writing of the infringement.




                                             15
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 16 of 27



78.     The defendant continues to host the defendant’s video sharers’ videos that

infringe plaintiff’s trademark and service mark by continuing to show and display the

image of and the name, “PSYCHO TEDDY”, in violation of plaintiff’s rights and in

violation of plaintiff’s trademark and service mark, thus causing irreparable damage.

79.     The defendant and/or defendant’s video sharers will continue to infringe

plaintiff’s trademark and service mark by continuing to display videos and other content

related to a comical-crazy teddy bear character, unless enjoined by this court.

80.     By reason of defendant’s and/or defendant’s video sharers’ conduct, plaintiff is

suffering and will continue to suffer irreparable harm, and unless defendant and/or

defendant’s video sharers are enjoined from continuing their wrongful acts, the damage

to consumers and plaintiff will increase.

81.     The plaintiff has complied with any and all statutory requirements as to placing

notice of his trade mark and service mark when using his trade mark and service mark.

82.     As a direct result of defendant’s conduct, defendant has caused damages to

plaintiff, including, but not limited to, loss of business, loss of customers, loss of sales,

loss of profits, loss of future business, loss of future customers, loss of future sales, loss

of future profits, and loss of goodwill. Furthermore, defendant has made profit from its

acts.

83.     For the above reasons, defendant is liable for unfair competition and trade

practices under the Lanham Act.

        WHEREFORE, plaintiff, Eliot Stein, demands that judgment be entered in his

favor and against defendant, Google, LLC d/b/a YouTube, and that special, general,

statutory, and punitive or treble damages be awarded in the amount of $1,000,000.00, that




                                               16
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 17 of 27



defendant’s profits be returned to plaintiff, that attorneys fees, costs and interest be

awarded, and that equitable relief, including but not limited to an accounting, a

preliminary injunction, and a permanent injunction, be awarded.

       COUNT III: TRADEMARK DILUTION UNDER LANHAM ACT § 43

84.     Plaintiff, Eliot Stein, incorporates herein by reference the above paragraphs of his

complaint, as if set forth at length.

85.     Plaintiff’s PSYCHO TEDDY TM mark is a famous mark, is inherently

distinctive, and has further acquired a strong recognition as a result of its extensive use,

advertising, and publicity.

86.     Defendant’s and/or defendant’s video sharers’ unauthorized commercial display

and use of the term “PSYCHO TEDDY” in commerce on defendant’s web site tends to,

and does, dilute, tarnish, and blur the distinctive quality of plaintiff’s mark, and is

diminishing the capacity of the mark to identify and distinguish plaintiff’s goods and

services, in violation of 15 U.S.C. § 1125 (c).

87.     Defendant’s and/or defendant’s video sharers’ display and use of the term

“PSYCHO TEDDY” began after plaintiff’s mark had become famous.

88.     Defendant and/or defendant’s video sharers willfully intended to trade on the

reputation of plaintiff, or to cause dilution of plaintiff’s famous mark.

89.     By reason of the acts of defendant and/or defendant’s video sharers, plaintiff is

suffering and will continue to suffer irreparable harm, and unless defendant is enjoined

from continuing its wrongful acts, the damage to plaintiff will increase.

90.     As a direct result of defendant’s conduct, defendant has caused damages to

plaintiff, including, but not limited to, loss of business, loss of customers, loss of sales,




                                              17
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 18 of 27



loss of profits, loss of future business, loss of future customers, loss of future sales, loss

of future profits, and loss of goodwill. Furthermore, defendant has made profit from its

acts.

91.     For the above reasons, defendant is liable for trademark dilution under the

Lanham Act.

        WHEREFORE, plaintiff, Eliot Stein, demands that judgment be entered in his

favor and against defendant, Google, LLC d/b/a YouTube, that special, general, statutory,

and punitive or treble damages be awarded in the amount of $1,000,000.00, that

defendant’s profits be returned to plaintiff, that attorneys fees, costs and interest be

awarded, and that equitable relief, including but not limited to an accounting, a

preliminary injunction, a permanent injunction, be awarded.

             COUNT IV: COMMON LAW UNFAIR COMPETION AND
             MISAPPROPRIATION OF INTELLECTUAL PROPERTY

92.     Plaintiff, Eliot Stein, incorporates herein by reference the above paragraphs of his

complaint, as if set forth at length.

93.     At all times material to this complaint, plaintiff owned and possessed and

continues to own and possess various intellectual property and information mentioned

hereinabove that includes but was not limited to, characters, images, plots, drama, humor,

comedy, satire, iconography, know-how, knowledge, marketing strategies, management

information, sales information and customer information. Said information and know-

how is connected directly and inextricably to plaintiff’s character, name, and mark.

94.     Plaintiff’s proprietary information was and is the result of the skills, expenditures

and labors of plaintiff.

95.     Plaintiff’s proprietary information was and is used in his business of selling and



                                               18
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 19 of 27



offering products and services related to a comical-crazy teddy bear character.

96.    Plaintiff’s proprietary information is, and was, of great value, has great value as a

result of his development, supports plaintiff’s business of offering and selling products

and services related to a comical-crazy teddy bear character, and allows plaintiff’s

business to be profitable; said information gave plaintiff an advantage over competitors

and was used for plaintiff to run his business specifically, uniquely and profitably.

97.    Defendant and/or defendant’s video sharers took, copied, displayed, used and/or

misappropriated the intellectual property of plaintiff.

98.    Defendant and/or defendant’s video sharers intentionally took possession of said

property by physically placing their own videos of a counterfeit psychotic bear character

under the character, name and mark lawfully owned by plaintiff.

99.    Defendant and/or defendant’s video sharers understood and appreciated the value

of plaintiff’s intellectual property and understood how to apply said information in the

marketplace.

100.   Defendant and/or defendant’s video sharers knew or should have known that said

property was owned by plaintiff.

101.   Defendant and/or defendant’s video sharers are still taking possession of said

property.

102.   Defendant has failed to remove the infringing videos of its video sharers, after

written demand by plaintiff on or about November 18, 2019, November 21, 2019 and

December 23, 2019.

103.   By taking the property of plaintiff, defendant and/or defendant’s video sharers

have misappropriated the property rights of plaintiff and deprived him of the




                                             19
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 20 of 27



opportunities and benefits of sole possession of said property, especially in connection

with profits derived from said property, and otherwise has excluded plaintiff from his

rights of ownership.

104.    Defendant has used said property of plaintiff in conjunction with advertising that

appears on the same screen as the illegal, infringing videos or on screens that have links

to said videos.

105.    Defendant used plaintiff’s intellectual property to advertise and make income and

profit, in direct competition with the business of plaintiff, all to its advantage and to the

disadvantage of plaintiff.

106.    Defendant received various earnings, revenue and profits from third parties as a

direct result of taking, using and applying the intellectual property of plaintiff.

107.    Defendant never notified plaintiff of its taking and using of said information.

108.    The aforesaid conduct of defendant is, and was, a denial or violation of plaintiff’s

dominion, rights and possession of his intellectual property.

109.    The aforesaid conduct of defendant is, and was, an unauthorized assumption and

exercise of the rights of ownership over the property of plaintiff, to the exclusion of

plaintiff’s rights.

110.    The conduct of defendant, set forth hereinbefore, amounts to unfair competition

and a misappropriation of trade marks, service marks, trade names, service names, and/or

trade secrets, justifying an award of damages and other relief in favor of plaintiff.

111.    As a direct result of defendant’s misappropriation of plaintiff’s intellectual

property, defendant has caused damages to plaintiff, including, but not limited to: a loss

of priority and placement of advertisements and internet search results; a loss of




                                              20
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 21 of 27



customers and clients; a loss of future customers, future clients and repeat business from

past, present and future clients; a loss of the property of plaintiff; a loss of revenues,

income and profit; a loss of knowledge, know-how, experience, and wisdom that would

have been gained, but for defendant’s advertising and marketing. Furthermore, defendant

has made profit from its acts.

112.    As a direct result of defendant’s misappropriation of plaintiff’s property,

defendant will cause damages to plaintiff, including, but not limited to: a loss of priority

and placement of advertisements and internet search results; a loss of customers and

clients; a loss of future customers, future clients and repeat business from past, present

and future clients; a loss of the property of plaintiff; a loss of revenues, income and profit.

        WHEREFORE, plaintiff, Eliot Stein, demands that judgment be entered in his

favor and against defendant, Google, LLC d/b/a YouTube, and that special damages,

general damages, and punitive damages in the amount of One Million Dollars

($1,000,000.00), plus Ten Thousand Dollars ($10,000.00) per day from the filing date of

this complaint, plus attorney fees, costs and interest, be awarded and that defendant’s

profits be returned to plaintiff.

                                 COUNT V: CONVERSION

113.    Plaintiff, Eliot Stein, incorporates herein by reference the above paragraphs of his

complaint, as if set forth at length.

114.    Plaintiff legally owned certain tangible and/or intangible property which was in

the form of, inter alia, characters, names, marks, know-how, and methods.

115.    The property has a significant monetary value.

116.    Said property was not the property of defendant and/or defendant’s video sharers.




                                              21
          Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 22 of 27



117.      Defendant and/or defendant’s video sharers knew or should have known that said

property was legally and exclusively owned by plaintiff.

118.      Defendant intentionally took possession of said property by physically placing on

its video sharing web site illegal, infringing videos, purporting to be under the name and

mark of plaintiff, and, therefore, defendant has stolen, converted, seized, controlled or

otherwise taken possession of said property, wrongfully.

119.      Defendant is still taking possession of said property.

120.      Defendant has failed to remove the illegal, infringing videos, after demand by

plaintiff, on or about November 18, 2019, November 21, 2019 and December 23, 2019.

121.      Defendant knew or should have known said property was owned by plaintiff

when it took it and knew the taking of the property was unauthorized by plaintiff.

122.      By taking and retaining the plaintiff’s property, defendant has taken and acted in

defiance of the property rights of plaintiff, interfered with the property rights of plaintiff,

and deprived plaintiff of the opportunities and benefits of sole possession of said

property, especially in connection with profits derived from said property when used in

and applied to video content related to a comical-crazy teddy bear character, and

otherwise has excluded plaintiff from his rights of ownership.

123.      Defendant has used said property of plaintiff to advertise and make income and

profit.

124.      Defendant never notified plaintiff that it has, and had, intended to interfere with

plaintiff’s property rights.

125.      The aforesaid conduct of defendant is, and was, a denial or violation of plaintiff’s

dominion, rights and possession of its property.




                                               22
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 23 of 27



126.    The aforesaid conduct of defendant is, and was, an unauthorized assumption and

exercise of the rights of ownership over the property of plaintiff to the exclusion of

plaintiff’s rights.

127.    The aforesaid conduct of defendant amounts to conversion.

128.    As a direct result of defendant’s conversion and wrongful unauthorized taking and

copying of plaintiff’s property, defendant has caused damages to plaintiff, including, but

not limited to: a loss of priority and placement of advertisements and internet search

results; a loss of customers and clients; a loss of future customers, future clients and

repeat business from past, present and future clients; a loss of the property of plaintiff; a

loss of revenues, income and profit. Furthermore, defendant has made profit from its acts.

129.    As a direct result of defendant’s conversion and wrongful unauthorized taking of

plaintiff’s property, defendant will cause damages to plaintiff including, but not limited

to: a loss of priority and placement of advertisements and internet search results; a loss of

customers and clients; a loss of future customers, future clients and repeat business from

past, present and future clients; a loss of the property of plaintiff; a loss of revenues,

income and profit; a loss of knowledge, know-how, experience, and wisdom that would

have been gained; out of pocket losses; loss of good will; and, harm to the reputation of

plaintiff.

         WHEREFORE, plaintiff, Eliot Stein, demands that judgment be entered in his

favor and against defendant, Google, LLC d/b/a YouTub, and that special damages,

general damages, and punitive damages in the amount of One Million Dollars

($1,000,000.00), plus Ten Thousand Dollars ($10,000.00) per day from the filing date of

this complaint, plus attorney fees, costs and interest, be awarded and that defendant’s




                                              23
         Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 24 of 27



profits be returned to plaintiff.

                          COUNT VI: UNJUST ENRICHMENT

130.    Plaintiff, Eliot Stein, incorporates herein by reference the above paragraphs of his

complaint, as if set forth at length.

131.    The aforesaid conduct of defendant is, was, or may be unjust enrichment, as

defendant has benefitted from the labor and talent of plaintiff, and defendant would be

unjustly enriched if it were allowed to retain such benefits without making payment in

full to plaintiff.

132.    As a direct result of defendant’s unjust enrichment, defendant has caused, and

will, or may, cause in the future, damages to plaintiff including, but not limited to: out-of-

pocket losses; loss of reputation, loss of good will, loss of customers; other special and

general damages. Furthermore, defendant has made profit from its acts.

133.    The conduct of defendant was wrongful, illegal and unjust enrichment causing

significant damage to plaintiff and justifying the entry of judgment in favor of plaintiff.

        WHEREFORE, plaintiff, Eliot Stein, demands that judgment be entered in his

favor and against defendant, Google, LLC d/b/a YouTube, and that special damages and

punitive damages in the amount of One Million Dollars ($1,000,000.00) plus Ten

Thousand Dollars ($10,000.00) per day from the filing date of this complaint, attorney

fees, costs and interest be awarded and that defendant’s profits be returned to plaintiff.

                         COUNT VII: EQUITABLE REMEDIES

134.    Plaintiff, Eliot Stein, incorporates herein by reference the above paragraphs of his

complaint, as if set forth at length.

135.    Plaintiff does not, or may not, have an adequate legal remedy for the wrongful,




                                             24
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 25 of 27



illegal acts of defendant and/or defendant’s video sharers as set forth above.

136.   Plaintiff is suffering, will suffer, and/or may suffer irreparable harm or injury in

the present and future, as long as defendant is acting and continuing to act wrongfully and

illegally as set forth above, especially given plaintiff’s notice to defendant that it owned

and had registered the trade mark of “PSYCHO TEDDY TM”, and especially as

defendant hosts and displays illegal, infringing videos.

137.   After defendant was put on notice of plaintiff’s rights to and ownership of the

character and trade mark of “PSYCHO TEDDY TM”, defendant knew or should have

known that plaintiff would seek equitable remedies if defendant failed to stop its

wrongful and illegal conduct, including, but not limited, to displaying and hosting videos

that infringe plaintiff’s character and registered trade mark, and allowing and enabling its

video sharers to upload illegal videos that compete unfairly with plaintiff by confusing

the public.

138.   Plaintiff needs equitable relief to remedy the wrongful and illegal acts of

defendant and/or defendant’s video sharers, and is, or may be, entitled to any or all of the

following remedies and orders of court against defendant, its officers, agents, servants,

employees, licensees, attorneys, subsidiaries, related companies and all persons acting

for, with, by, through or under them, and each of them.

               a.      a temporary injunction or restraining order, ordering defendant to

                       take down illegal, infringing videos;

               b.      a permanent injunction or restraining order;

               c.      declaratory relief;




                                             25
Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 26 of 27



     d.    an accounting of defendant’s revenues; earnings and profits

           gained from its wrongful, illegal conduct mentioned hereinbefore;

     e.    an order of court requiring that defendant destroy videos;

     f.    prohibit defendant from ever using the words “psycho” and

           “teddy”, or using algorithms so as to generate the display of illegal

           videos;

     g.    prohibit defendant from ever using any word, term, name, symbol

           or device, or any combination thereof that dilutes or tarnishes

           plaintiff’s marks or is likely to cause confusion, or to cause

           mistake or to deceive as to defendant’s affiliation, connection or

           association with plaintiff or any other person;

     h.    prohibit defendant from ever doing any other act calculated to

           dilute or tarnish plaintiff’s marks, to cause confusion or mistake in

           the mind of the public, or to deceive consumers into mistakenly

           believing that any third party or its business, agents, customers, or

           clients are authorized, sponsored by, or in any way affiliated with,

           connected or associated with plaintiff or plaintiff’s business or

           services; or misrepresenting the nature, characteristics, qualities or

           origin of plaintiff’s products and services;

     i.    ordering that defendant file with the court and serve upon

           plaintiffs’ counsel no later than thirty (30) days after entry of

           judgment an affidavit setting forth in detail the manner and form in




                                 26
        Case 1:20-cv-00528 Document 1 Filed 01/21/20 Page 27 of 27



                      which defendant has complied with the requirements of the

                      injunction and order;

              j.      ordering defendant to disallow, from the United States of America

                      and U.S.A. territories, access to any and all videos and their

                      descriptions (current and future) which contains the words “Psycho

                      Teddy”, other than the only authorized, official video using the

                      PSYCHO TEDDY trademark, which may continue to be accessed

                      in the United States of America and which is located at:

                      https://www.youtube.com/watch?v=y-ljkU6BRzI.

              k.      that on an ongoing, regular basis, YouTube respond to any list

                      which will be provided by plaintiff, Eliot Stein; that YouTube

                      remove all offending infringements on said list; and that

                      YouTube report back to Eliot Stein as to the action it has taken

                      regarding said list;

              l.      any other just relief.

       WHEREFORE, plaintiff demands that judgment be entered in his favor and

against defendant and that equitable remedies and relief be awarded.



   Dated: New York, New York                         /s/   Robert G. Leino, Esq.
          January 21, 2020                           ROBERT G. LEINO, ESQ.
                                                     Attorney for Plaintiff, Eliot Stein
                                                     15 W. 55th St., 6D
                                                     (917) 613-5926
                                                     rgleino@leinolaw.com




                                               27
